Citation Nr: 1338024	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  12-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970 and in the Naval Reserves from June 1970 to September 1974 and March 1981 to March 1983.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which denied service connection for COPD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had the above mentioned Reserve service, including periods of active duty training (ACDUTRA).  The complete dates of such service have not been verified and the associated service treatment records (if existent) have not been obtained.

Clarification is also required from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Verify the specific dates of all periods of the Veteran's ACDUTRA.

2.  Obtain all service treatment records from the Veteran's reserve service.  

Requests for service department records should continue until they are obtained unless it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.

3.  If any requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain the records, and of what additional actions will be taken with regard to his claim.

4.  Ask the Veteran to clarify the date of his initial findings of COPD; to provide supporting evidence of the date of diagnosis and assist him in obtaining medical records if necessary.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


